Beoyles, C. J.
The accused was convicted of robbery. There was direct evidence as to a “hold up” by the defendant, but the evidence as to his intent in so doing (whether he “held up” the person named in the indictment with the intent to rob him, or with the intent to give him a beating, or with the intent to procure his arrest for automobile speeding), was wholly circumstantial, and was not sufficient to exclude every reasonable hypothesis save that of his guilt of the offense charged. It follows that his conviction was unauthorized and that the refusal to grant a new trial was error.

Judgment reversed.


Luke, J., concurs. Bloodworlh, J., absent on account of illness.